Citation Nr: 1147228	
Decision Date: 12/29/11    Archive Date: 01/09/12	

DOCKET NO.  09-32 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pes planus.  

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  

3.  Entitlement to an increased (compensable) evaluation for hemorrhoids.  

4.  Whether the reduction from 100 percent to 60 percent for postoperative residuals of adenocarcinoma of the prostate was appropriate.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
 
WITNESS AT HEARING ON APPEAL
 
The appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1955 to October 1958, and from November 1958 to November 1971.  
 
This case comes before the Board of Veterans Appeals (Board) on appeal of October 2008, August 2009, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
In rating decisions of June 1972, May 1973, and November 2002, the RO denied entitlement to service connection for pes planus.  The Veteran voiced no disagreement with any of those decisions, all of which have now become final.  38 U.S.C.A. § 7105 (West 2002).   Since the time of the November 2002 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence new, but not material, and the current appeal ensued.  
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.

The issue of entitlement to an increased evaluation for hemorrhoids is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  
 
FINDINGS OF FACT
 
1.  During the course of a May 2011 Travel Board hearing before the undersigned the Veteran requested to withdraw the issue of whether the reduction from 100 percent to 60 percent for postoperative residuals of adenocarcinoma of the prostate was appropriate.  
 
2.  In June 1972, May 1973, and November 2002 rating decisions VA denied entitlement to service connection for pes planus.  The appellant did not perfect an appeal to any of these decisions. 
 
3.  Evidence submitted since the time of the RO's most recent rating decision in November 2002 denying entitlement to service connection for pes planus, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  
 
4.  The Veteran currently exhibits no more than Level VI hearing impairment in his service-connected right ear, and Level III hearing impairment in his service-connected left ear.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of whether the reduction to 60 percent for postoperative residuals of adenocarcinoma of the prostate was appropriate have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).  
 
2.  The rating decisions in June 1972, May 1973, and November 2002 denying the Veteran's claim for service connection for pes planus are final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).  
 
3.  Evidence received since the November 2002 rating decision denying entitlement to service connection for pes planus is new, but not material, and is insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  
 
4.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86(a), Diagnostic Code 6100 (2011).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawal of Appeals
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  
 
In the present case, at a Travel Board hearing before the undersigned Veterans Law Judge in May 2011, the Veteran withdrew his appeal to the issue whether the reduction to 60 percent for postoperative residuals of adenocarcinoma of the prostate was appropriate.  As the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in January 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The Veteran was additionally provided notice of the specific rating criteria for the disability currently on appeal, and how effective dates were to be determined.  
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in May 2011, as well as VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Service Connection
 
The Veteran seeks service connection for pes planus.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied in a rating decision, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
 
Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
 
In the case at hand, at the time of the prior June 1972 rating decision, it was noted that, on VA examination, the Veteran exhibited congenital pes planus.  As of the time of the subsequent rating decision in May 1973, it was noted that a service separation examination showed no abnormality of the Veteran's feet.  Based on such evidence, the RO concluded that the Veteran's pes planus preexisted his entry upon active military service, with no evidence of any permanent inservice aggravation.  Finally, at the time of the rating decision in November 2002, it was noted that pes planus was present at the time of the appellant's service entry, and that there was no evidence that the preexisting disorder had worsened as a result of his active military service.  All of the aforementioned decisions, which denied entitlement to service connection for pes planus, were adequately supported by and consistent with the evidence then of record, and have now become final.  
 
Evidence submitted since the time of the most recent rating decision in November 2002, consisting, for the most part of VA outpatient treatment records and examination reports, while "new" in the sense that it was not previously of record, is not "material."  In fact, such evidence shows only ongoing treatment for neuritis and/or degenerative joint disease of the Veteran's feet, with no specific mention of pes planus.  Such evidence does not constitute new and material evidence sufficient to reopen the previously-denied claim for service connection for pes planus.  That is, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Veteran's appeal to reopen the issue of entitlement to service connection for pes planus must be denied.  
 
The Board acknowledges the Veteran's statements regarding the origin of his pes planus.  The Board, however, rejects those statements to the extent that the Veteran seeks to etiologically relate his pes planus to his active military service.  The Veteran, as a lay person, is not competent to create the requisite causal nexus for his current pes planus.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Increased Rating
 
In addition to the above, the Veteran in this case seeks an increased rating for service-connected bilateral hearing loss.  In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
 
Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [See Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.  
 
In the present case, in a rating decision of June 1972, the RO granted entitlement to service connection and assigned a noncompensable evaluation for bilateral high frequency hearing loss.  In a subsequent rating decision of November 2002, the RO continued the noncompensable evaluation in effect for the Veteran's service-connected bilateral hearing loss.  Finally, in a rating decision of May 2010, the RO granted a 10 percent evaluation for service-connected bilateral hearing loss, effective from December 8, 2009, the date of receipt of the Veteran's claim for increase.  
 
The Board notes that, at the time of the VA audiometric examination in February 2010, pure tone air conduction threshold levels, in decibels, were as follows:  
 
HERTZ
1000
2000
3000
4000
RIGHT EAR
55
75
70
80
LEFT EAR
50
70
60
60

The pure tone average for the frequencies 1000, 2000, 3000 and 4000 Hertz was 70 decibels in the Veteran's right ear, and 60 decibels in the left ear.  Speech discrimination ability obtained utilizing the Maryland CNC word lists was 74 percent in the Veteran's right ear and 84 percent in the left ear.  According to the examining audiologist, audiometric evaluation showed a mild, sloping to severe sensorineural hearing loss in the frequency range from 250 to 8000 Hertz in the Veteran's right ear, in conjunction with hearing within normal limits at 250 Hertz in the Veteran's left ear, accompanied by a mild to moderately severe sensorineural hearing loss in the frequency range from 500 to 8000 Hertz.  The pertinent diagnosis noted was bilateral sensorineural hearing loss.  
 
On subsequent VA audiologic consultation in October 2010, it was noted that the Veteran was being seen for an audiologic evaluation in conjunction with his complaints of decreased hearing bilaterally.  When questioned, the Veteran denied both otologic surgery and dizziness.  A previous audiometric evaluation was reviewed, with it being noted that the Veteran had been issued amplification.  Otologic examination showed the presence of nonoccluding cerumen bilaterally.  Further testing was consistent with normal middle ear function.  Pure tone thresholds suggested the presence of mild to severe sensorineural hearing loss bilaterally, with no significant changes since previous testing six months earlier.  Word recognition was described as fair in both ears.  The Veteran was counseled regarding word understanding and expectations of hearing aids.  Moreover, his hearing aids were reprogrammed, with the Veteran noting that he was satisfied with the changes that had been made.  
 
As of the time of a recent VA audiometric examination in June 2011, pure tone air conduction threshold levels, in decibels, were as follows:  

HERTZ
1000
2000
3000
4000
RIGHT EAR
55
80
75
80
LEFT EAR
45
70
55
55

The pure tone average for the frequencies 1000, 2000, 3,000, and 4000 Hertz in the Veteran's right ear was 73 decibels, with the average for those same four frequencies in the Veteran's left ear being 56 decibels.  Speech discrimination ability obtained through the use of Maryland CNC word lists was 92 percent in the Veteran's right ear, and 88 percent in his left ear.  According to the examining audiologist, the Veteran exhibited hearing within normal limits bilaterally at 250 Hertz, with a sloping, mild to severe sensorineural hearing loss, once again, bilaterally, in the frequency range from 500 to 8000 Hertz.  
 
Noted at the time of examination was the fact that the Veteran had been an over-the-road truck driver for 30 years, and that he had worked "in retail" for 10 to 12 years.  Further noted was that the Veteran had recently retired, and that he wore custom hearing aids bilaterally.  According to the examiner, with amplification and reasonable accommodation, the Veteran's hearing loss should not significantly affect his recreational potential or limit participation in most work activities.  
 
Pursuant to applicable law and regulation, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination (recognition) tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100.  Finally, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation for hearing impairment is to be determined from either Table VI or Table VIa, whichever results in the higher numeral, with each ear to be evaluated separately.  38 C.F.R. § 4.86(a).  
 
In the case at hand, it is clear that, at the time of the aforementioned VA audiometric examination in February 2010, the Veteran exhibited no more than Level VI hearing impairment in his service-connected right ear, and Level III hearing impairment in his left ear.  Moreover, as of the time of a recent VA audiometric examination in June 2011, the Veteran exhibited no greater than Level VI hearing impairment in his right ear, and Level II hearing impairment in his left ear.  Significantly, such findings are commensurate with the 10 percent evaluation currently in effect for the Veteran's service-connected bilateral hearing loss.  
 
In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has chronicled in some detail the effect of his bilateral hearing loss on his daily activities.  While the Board does not doubt the sincerity of the Veteran's statements, in the case at hand, the examining VA audiologists have clearly taken into account the effect of the Veteran's bilateral hearing loss on his day to day existence.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, while it is true that, based on the evidence of record, the Veteran suffers from a not insignificant hearing loss, that hearing loss is not sufficient to warrant the assignment of a greater than 10 percent evaluation.  Significantly, the Veteran has been fitted with binaural amplification (i.e., hearing aids) in an attempt to improve his day to day auditory functioning.  Under the circumstances, and based upon a review of the entire evidence of record, the Board finds that the 10 percent evaluation currently in effect for the Veteran's service-connected bilateral hearing loss is appropriate, and that an increased rating is not warranted.  
 
In reaching this determination, the Board considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it would appear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected bilateral hearing loss has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected bilateral hearing loss is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  
 
 
ORDER
 
New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for pes planus is denied.  
 
An evaluation in excess of 10 percent for bilateral hearing loss is denied.  
 
The issue whether the reduction to 60 percent for postoperative residuals of adenocarcinoma of the prostate was proper is dismissed for lack of jurisdiction.  


REMAND
 
The Veteran seeks entitlement to an increased evaluation for service-connected hemorrhoids.  The pertinent evidence of record, however, raises some question as to the current severity of that particular disability.  
 
A review of the record discloses that the Veteran last underwent a VA examination for evaluation of his service-connected hemorrhoids in February 2010, almost two years ago.  Moreover, during the course of a May 2011 hearing before the undersigned the Veteran indicated that his hemorrhoids had gotten "worse and worse."  See Transcript, pp. 9-12.  Under the circumstances, the Board finds that a more contemporaneous VA examination is appropriate prior to a final adjudication of the claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
 
Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  
 
1.  Any pertinent VA or other inpatient or outpatient treatment records dated since June 2011 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  
 
2.  Thereafter, the Veteran should be afforded a VA rectal examination in order to accurately determine the current severity of his hemorrhoids.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In  accordance with the latest AMIE worksheets for rating hemorrhoids, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected hemorrhoids. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  
 
5.  Thereafter the RO/AMC should readjudicate the claim of entitlement to an increased evaluation for hemorrhoids.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since the February 2011 Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


